Lansden, J. Claimant, Harley R. Ransom, seeks to recover under the provisions of the Workmen’s Compensation Act for the complete loss of use of his right hand as a result of an accident arising out of and in the course of his employment in the Department of Public Works and Buildings, Division of Highways. On November 22, 1948, claimant was one of a group of men assigned to dry stone chips preparatory to mixing with bituminous material for road maintenance work at the State Highway storage yard at Wedron, Illinois. Claimant was shoveling damp stone chips out of a truck bed into the drum of a power driven heated mixer and while so working, his foot slipped, causing him to lose his balance and fall out of the truck toward the mixer. Claimant extended Ms right hand to break the fall, and this hand entered the opening of the mixer drum, where Ms hand was caught and crushed between the interior revolving blades and the drum. Claimant’s injuries to his right hand were serious, and medical treatment was furnished claimant by respondent from the date of the accident until April 12, 1949, and in connection with the medical treatment furnished claimant, respondent has paid the following amounts to the following persons: Dr. D. Raymun Dwyer, Ottawa................$100.00 Dr. S. E. Parr (Anesthetist), Ottawa.......... 10.00 Dr. H. B. Thomas, Chicago.................... 193.00 Ryburn Memorial Hospital, Ottawa............ 84.25 Louis Pelzmann (Therapist), Chicago......... 104.00 Harley Ransom (expenses), Wedron.......... 155.44 Total....................................$646.69 In addition, claimant was paid temporary total disability at the rate of $18.89 a week for the period from November 23, 1948, to April 15, 1949, in the amount of $388.61. Claimant has complied with all of the jurisdictional requirements of the Workmen’s Compensation Act and is entitled to an award. Claimant on- the date of his injury was 53 years of age, unmarried, resided in the Village of Wedron, Illinois, and has no children under the age of 16 years dependent upon him for support. The correct rate of compensation in his case is $18.89 per week based on annual earnings in the year preceding his injury of $1,511.10. The only question for this Court to determine is the extent of the loss of use of claimant’s right hand. The departmental report on file in this case discloses that claimant’s right hand was seriously mangled, ripped, torn and deformed by tbe accident, and various medical reports indicate that, although claimant was administered to with great skill by doctors to whom he was sent by respondent, nevertheless, his fingers and hand were for some time after the accident in a splint, infected due to dying bone, and his hand was affected by atrophy and loss of movement. The treatment furnished by respondent cleared up all infections, but some of the fingers or joints thereof were necessarily removed. Claimant was treated at respondent’s expense by Dr. H. B. Thomas, Professor Emeritus of Orthopedics, University of Illinois, College of Medicine, Chicago, Illinois, from November 30, 1948, to April 12, 1949, and on the latter date, Dr. Thomas wrote to respondent the following : “I examined the above named patient (claimant) this morning. I am dismissing him as of today with a disability of 100 per cent for the right hand . . . ”. Commissioner Young, who conducted the hearing in this case and examined claimant’s right hand at the hearing, has reported to the Court in part as follows: “Examination of the condition of claimant’s right hand caused by the injuries received as a result of the accident in question discloses the first joint of the thumb to have been amputated. The hand is deformed with scar tissue present on the upper and lower side of the fingers as well as the upper half of the palm. The fingers are bent and deformed as if they had been broken. In comparison with the finger’s of claimant’s left hand the fingers appear much thinner as if the muscular tissues were atrophied. Claimant cannot oppose the stub of his thumb with his other fingers. In making a fist he cannot touch his palm with his fingers.” An award will therefore be entered in favor of claimant as hereinafter computed. The court reporting firm of William J. Cleary & Co., 134 North LaSalle Street, Chicago, Illinois, was employed to take and transcribe the evidence before Commissioner Young. Charges in the amount of $36.30 were incurred for such services, which charges are fair, reasonable and customary, and an award is hereby entered in favor of William J. Cleary & Co. for such amount. An award is entered in favor of claimant, Harley R. Ransom, for the complete loss of use of his right hand in the amount of $3,211.30, being at the rate of $18.89 per week for 170 weeks, to be paid to him as follows: $887.83, which has accrued as of October 19, 1949 and is payable forthwith; $2,323.47, which is payable in weekly installments of $18.89 per week for 123 weeks beginning October 26, 1949. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”